     Case 2:18-cv-01246-WBS-AC Document 9 Filed 12/28/18 Page 1 of 5


 1   CLAUDIA M. QUINTANA
 2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants CITY OF VALLEJO,
     JARRETT TONN, and ANDREW BIDOU
 9
     STANLEY GOFF (Bar No. 289564)
10
     LAW OFFICE OF STANLEY GOFF
11   15 Boardman Place Suite 2
     San Francisco, Ca 94103
12   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
13

14   Attorney for Plaintiff Robert Strong

15
                                   UNITED STATES DISTRICT COURT
16

17        FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

18
     ROBERT STRONG,                                        Case No: 2:18-cv-01246-WBS-AC
19
                      Plaintiff,
20

21           vs.                                           JOINT STATUS REPORT

22   CITY OF VALLEJO, JARRETT TONN,
     ANDREW BIDOU and DOE VALLEJO
23
     POLICE OFFICERS 1-25;
24
                     Defendants.
25

26           Pursuant to the court’s order dated June 29, 2018, the parties hereby submit the following
27   joint status report:
28   //


     Case No. 2:18-cv-01246-WBS-AC                                         JOINT STATUS REPORT
                                                     -1-
     Case 2:18-cv-01246-WBS-AC Document 9 Filed 12/28/18 Page 2 of 5


 1           (a)    a brief summary of the claims:
 2           Plaintiff’s Statement
 3           At approximately 2:15 pm on April 19th, 2017 at the location of Springs Road/Lassen St.
 4   in the city of Vallejo, the Plaintiff (who is African American) was riding on the bus with his
 5   special needs client to the client’s house to drop the client off. The Plaintiff then made a phone
 6   call as he walked to his parked car near the client’s home.
 7           Vallejo Police officer Tonn drove past on the opposite side of the street. The Plaintiff
 8   and Officer Tonn made eye contact as Tonn passed by, and as soon as the Plaintiff opened the
 9   door to his parked car while on the phone, Tonn had already made a U-Turn and pulled up in
10   front of the Plaintiff’s car.
11           Officer Tonn got out of his car, and approached Plaintiff and asked what was he doing in
12   the neighborhood. The Plaintiff responded that he had dropped off his client at his client’s house.
13   Officer Tonn then told the Plaintiff that he ran the plates of his car and that they came up expired
14   on April 2, 2017. The Plaintiff politely corrected Officer Tonn and informed him that his
15   registration did not expire until the end of April 2017. Officer Tonn informed the Plaintiff that he
16   was recording on his body camera and the Plaintiff informed Tonn that he was recording the
17   interaction on his cell phone.
18           At that moment, Officer Tonn reached for the claimant’s phone and the claimant pulled
19   away so that he couldn’t grab his phone. Officer Tonn then threw the Plaintiff onto the ground
20   and placed him into a chokehold, and told the Plaintiff to stop resisting while he was trying to
21   breathe.
22           The officer put his knee onto the Plaintiff’s head and forced it into the concrete. The
23   Plaintiff’s lip scraped the concrete and started bleeding. The Plaintiff was subsequently arrested
24   and detained for two hours and then released with Officer Tonn saying, “You seem like a nice
25   guy and you’re working so I’ll let you go”. He walked the Plaintiff outside and let him go.
26           Based on these facts, Plaintiff alleges the following claims: Excessive Force, False
27   Arrest, Negligence, Battery, Intentional Infliction of Emotional Distress, False Imprisonment and
28   BANE Act violation.


     Case No. 2:18-cv-01246-WBS-AC                                          JOINT STATUS REPORT
                                                     -2-
     Case 2:18-cv-01246-WBS-AC Document 9 Filed 12/28/18 Page 3 of 5


 1          Defendants’ Statement
 2          Defendants deny any and all wrongdoing on their part and allege all of their actions were
 3   reasonable under the totality of the circumstances.
 4          (b)    a statement as to the status of service upon all defendants:
 5          Each of the aforementioned named Defendants has been served with Plaintiffs’ operative
 6   complaint as of the date of this report.
 7          (c)    a statement as to the possible joinder of additional parties:
 8          Plaintiff and Defendants do not anticipate adding any parties.
 9          (d)    any contemplated amendments to the pleadings:
10          Plaintiff and Defendants do not anticipate any amendments to the pleadings at this time.
11          (e)    the statutory basis of jurisdiction and venue:
12          Defendants do not dispute jurisdiction and venue are proper in this matter.
13          (f)    a written report outlining the proposed discovery plan required by Federal Rule of
14   Civil Procedure 26(f):
15          The parties conducted their Rule 26(f) conference by phone on December 20, 2018, and
16   the parties have agreed to exchange initial disclosures as required by Federal Rule of Civil
17   Procedure 26, on or before January 31, 2019. The parties will enter into a stipulated protective
18   order for confidential documents so that the parties may designated as confidential certain
19   documents, such as peace officer personnel files.
20          Plaintiff intends to conduct discovery to ascertain all facts and circumstances related to
21   the event subject to this lawsuit including discovery of any possible third party witnesses.
22          Defendants intend to conduct discovery to ascertain all facts and circumstances related to
23   the event subject to this lawsuit including discovery of any possible third party witnesses.
24   Defendants will also conduct discovery into the plaintiffs’ alleged damages.            Defendants
25   anticipate discovery on any matter that is relevant to plaintiffs’ claims herein.    Defendants do
26   not request that discovery be conducted in phases.
27          All other discovery is to be conducted pursuant to the Federal Rules of Civil Procedure.
28   //


     Case No. 2:18-cv-01246-WBS-AC                                           JOINT STATUS REPORT
                                                      -3-
     Case 2:18-cv-01246-WBS-AC Document 9 Filed 12/28/18 Page 4 of 5


 1   The parties propose the following dates:
 2                 a)         Close of fact discovery- September 30, 2019
 3                 b)         Expert reports and disclosures– November 15, 2019
 4                 c)         Rebuttal expert disclosures – December 3, 2019
 5                 d)         Pretrial Conference – May 18, 2020
 6                 e)         Trial –June 16, 2020
 7           (g)   proposed cut−off date by which all discovery shall be concluded:
 8                 The parties agree to complete discovery by January 31, 2020.
 9           (h)   proposed date by which all motions shall be filed and heard:
10                 The parties agree to a last day for dispositive motions to be heard on March 31,
11   2020.
12           (i)   any proposed modification of standard pretrial proceedings due to the special
13   nature of the action:
14                 The parties do not anticipate any special proceedings at this time.
15           (j)   the estimated length of trial:
16                  The parties estimate a 3-5-day jury trial.
17           (k)   a statement as to whether the case is related to any other case, including any
18   matters in bankruptcy:
19           At this time the Parties are unaware of any ongoing cases related to this matter.
20           (l)   any other matters discussed in Local Rule 240 that may add to the just and
21   expeditious disposition of this matter:
22           At this time the parties anticipate moving this case forward without any special needs,
23   and reserve the right to mediate through the Court’s alternative dispute resolution programs
24   and/or private mediation.
25   //
26   //
27   //
28   //


     Case No. 2:18-cv-01246-WBS-AC                                          JOINT STATUS REPORT
                                                      -4-
     Case 2:18-cv-01246-WBS-AC Document 9 Filed 12/28/18 Page 5 of 5


 1          (m)       a statement by any nongovernmental corporate party identifying all of its parent
 2   and subsidiary corporations and listing any publicly held company that owns 10% or more of the
 3   party's stock:
 4          None of the parties are a nongovernmental corporate entity.
 5

 6   DATED: December 28, 2018                            Respectfully submitted,
 7

 8                                                              /s/ Timothy R. Smyth
                                                         TIMOTHY R. SMYTH
 9                                                       Deputy City Attorney
10
                                                         Attorney for CITY OF VALLEJO

11
     DATED: December 28, 2018
12
                                                                /s/ Stanley Goff
13                                                       STANLEY GOFF
14                                                       Attorney for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:18-cv-01246-WBS-AC                                           JOINT STATUS REPORT
                                                       -5-
